EXHIBIT 10.1

 

SENIOR PROMISSORY NOTE

 

 



$ 30,000.00 USD

 

November 18, 2016



 

FOR VALUE RECEIVED, the undersigned, Knight Knox Development Corp, a Nevada
Corporation with an address at Kemp House, City Road London, England EC1V 2NX
("Maker"), unconditionally promises to pay to the order of Malibu Investments
Limited. with an address at 28 Lower Leeson Street, Dublin 2 (“Holder”),or at
such other place as may be designated in writing by the Holder, principal in the
amount of $30,000.00 US dollars ($30,000.00), together with interest on the
unpaid principal balance at the rate of ten percent (10%) per annum, said
interest to accrue from the date hereof until the Maturity Date, and thereafter
said interest will accrue at the Default Interest Rate (as provided herein) on
any amounts not paid when due.

 

Principal and accrued interest shall either be payable in a lump sum on or
before November 18, 2017 (the “Maturity Date”) or if prior, will automatically
convert into the next private placement held by Knight Knox Development Corp.,
(assuming its acquisition of the Maker) by the Maturity Date. In the event of a
conversion of this note into the proposed private placement, the full amount of
principal, together with any interest accrued through the date of conversion
shall be converted into the proposed private placement with a minimum investment
of $500,000 at a 30% discount. All payments under this Note shall be in lawful
money of USA, by wire transfer of immediately available funds.

 

In no event shall the interest and other charges in the nature of interest
hereunder, if any, exceed the maximum amount of interest permitted by law and
Holder will not hold more than 5% of the total issued and outstanding shares of
Knight Knox Development Corp. Any amount collected in excess of the maximum
legal rate shall be applied to reduce the principal balance.

 

All payments under this Note shall be applied first to late fees and costs, if
any, second to interest then due, if any, and the balance to principal.

 

The Maker agrees to pay to the Holder all costs, expenses and reasonable
attorney's fees incurred in the collection of sums due hereunder, whether
through legal proceedings or otherwise, to the extent permitted by law.

 

This Note may be prepaid at any time, in whole or in part, without penalty or
premium.

 

Commencing on the Maturity Date of this Note, or upon any default, all
outstanding principal and other amounts shall bear interest at the rate of
eighteen percent (18%) per annum (the “Default Interest Rate”) until repaid in
full.

 

All outstanding principal and other amounts shall become immediately due and
payable, without demand or notice, upon the occurrence of any one of the
following events of default:

 



(a)failure of the Maker to pay any amounts hereunder when due;

 

 

(b)any misrepresentation or omission of or on behalf of Maker in connection with
this loan;

 

 

(c)insolvency or failure of Maker or any guarantor to generally pay its debts as
they become due;

 

 

(d)assignment for the benefit of creditors of, or appointment of a receiver or
other officer for, all or any part of Maker's or any guarantor's property;

 

 

(e)adjudication of bankruptcy, or filing of a petition under any bankruptcy or
debtor's relief law by or against Maker;



 



 1

 



  

The Maker represents and warrants that (a) it is a corporation duly organized,
validly existing and in good standing under the laws of The Republic Of Ireland
and each jurisdiction where it conducts business, (b) the execution, delivery
and performance of this Note have been duly authorized by all necessary
corporate action, and when executed, this Note will constitute a valid and
binding obligation of the Maker, enforceable against Maker in accordance with
its terms, (c) the party executing this Note is duly authorized to do so, and
(d) the proceeds of this Note will be used for the product development work
agreed by the Maker and Holder.

 

The Maker expressly waives presentment, demand, notice, protest, and all other
demands and notices in connection with this Note. No renewal or extension of
this Note will release the liability of Maker. Maker may not assign or transfer
this Note without prior written consent of Holder.

 

Failure of the Holder to exercise any right or option shall not constitute a
waiver, nor shall it be a bar to the exercise of any right or option at any
future time.

 

If any provision of this Note shall be invalid or unenforceable, the remaining
provisions shall remain in full force and effect.

 

This Note shall be governed by the laws of The Republic Of Ireland. The parties
expressly waive any right they may have to a jury trial with respect to any
claim arising out of or relating to this Note. The parties agree that any
disputes arising out of or relating to this Note will be subject to resolution
through arbitration.

 

IN WITNESS WHEREOF, this Promissory Note is executed on the day and year first
above written.

 

 



Knight Knox Development Corp.   By:/s/  Peter O’Brien

Name:

Peter O’Brien

 Title: President, CEO 



 

 



2



 